FILED
                              NOT FOR PUBLICATION                           SEP 07 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



INES CHAVEZ; MONSERRAT                            Nos. 08-71325
HURTADO,                                               08-74838

               Petitioners,                       Agency Nos. A073-896-445
                                                              A073-896-446
  v.

ERIC H. HOLDER, Jr., Attorney General,            MEMORANDUM *

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                              Submitted August 23, 2010 **

Before:        LEAVY, HAWKINS, and THOMAS, Circuit Judges.

       In these consolidated petitions for review, Ines Chavez and Monserrat

Hurtado, seek review of the Board of Immigration Appeals’ (“BIA”) order

dismissing their appeal from an immigration judge’s decision denying their

applications for suspension of deportation, and its order denying their motion to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s continuous physical presence determination. Canales-

Vargas v. Gonzales, 441 F.3d 739, 742 (9th Cir. 2006). We review de novo claims

of constitutional violations in immigration proceedings and for abuse of discretion

the denial of a motion to reopen. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.

2003). We deny the petitions for review.

      In No. 08-71325, the record does not compel the conclusion that petitioners

met their burden of establishing continuous physical presence where they failed to

provide sufficient evidence supporting their presence from October 19, 1988, to

October 19, 1995. See Singh-Kaur v. INS, 183 F.3d 1147, 1150 (9th Cir. 1999) (a

contrary result is not compelled where there is “[t]he possibility of drawing two

inconsistent conclusions from the evidence”) (internal quotation marks and citation

omitted). Petitioners’ due process claim fails because they cannot demonstrate

prejudice. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error

and prejudice for a petitioner to prevail on a due process claim).

      In No. 08-74838, the BIA acted within its discretion in denying as untimely

petitioners’ motion to reopen because it was filed more than 90 days after the

BIA’s final removal order, see 8 C.F.R. § 1003.2(c)(2), and petitioners did not

show they were entitled to equitable tolling, see Iturribarria, 321 F.3d at 897-98


                                           2                                     08-71325
(deadline for filing a motion to reopen may be equitably tolled where a petitioner

acts with due diligence).

      Petitioners’ remaining contentions are unavailing.

      PETITIONS FOR REVIEW DENIED.




                                          3                                   08-71325